Case 1:17-CV-09931-PGG Document 25 Filed 03/28/19 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LUZ l\/[ARIA DE LA CRUZ, on behalfof

herself and all others similarly situated,
ORDER

Plaintiff,
17 Civ. 9931 (Poo)

- against -

FTNANCIAL RECOVERY SERVICES,
INC.', and JOHN DOES 1-25

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Plaintiff Maria De La Cruz, on behalf of herself and all others similarly situated,
brings this class action complaint against Defendant Financial Recovery Services, Inc.
(“Financial Recovery”), a debt collection agency.l Plaintiff alleges that Financial Recovery
violated the Fair Debt Coilection Practices Act (“FDCPA”) by sending her - in connection With
a debt upon Which Financial Recovery sought to collect - a letter that misleadingly presented the
balance Plaintiff owed as “dynamic” rather than “static.” (§§§ Cmplt. (Dkt. No. 4) 1]1[ 27-31, 41)
Plaintiff further alleges that it is Defendant’s policy and practice to send such letters to New
Yorl< consumers (I_d. 1[ 42)

Defendant Financial Recovery has moved to dismiss under Fed. R. Civ. P.
lZ(b)(o). (Mot. (Dkt. No. 17)) For the reasons stated below, Defendant’s motion to dismiss Wiil

be granted

 

§ Plaintiff also names John Does 1~25 as Defendants.

 

Case 1:17-CV-09931-PGG Document 25 Filed 03/28/19 Page 2 of 17

BACKGROUNI)2

Plaintiff Luz l\/iaria De La Cruz lives in the Bronx, New York. She incurred a
debt to Citibanlc, N.A. at some point before March 13, 2017. (Cmplt. (Dkt. No. 4) 1111 6, 15 , 31)
Plaintiff defaulted on the debt. On March 13, 2017, Citibank charged off the debt, and the bank
subsequently sold the debt to Cavaliy SPV I, LLC (“Cavalry”). (I_d_. 1111 21-22, 31) Citibank did
not authorize Cavalry to charge interest or to add interest or other charges to the balance Plaintiff
owed. (L 1111 36, 38) Cavalry referred the debt to Financial Recovery for collection. (lc_i; 11 23)
Citibanl< did not authorize Financial Recovery to charge interest or to add interest or other
charges to the balance Plaintiff owed. (@1111 35, 37)

Plaintiff received a November 16, 2017 letter from Financial Recovery in
connection with Financial Recovery’s debt collection efforts She read the letter upon receipt.
(Ld. 1111 26-27, 30) The top, right-hand corner of the letter contains a heading stating “Irnportant
l\/lessage.” Under that heading, the following information appears:

Cun‘ent Creditor: CAVALRY SPV I, LLC

Original Creditor: CITIBANK, N.A.

Regarding: ClTIBANK, N.A.

Current Account Nurnber: XXXXXXXXXXXX3 064
Charge-OffDate: 03/13/17

Amount Due as of Charge-Off: $2261.34

Amount Paid Since Charge-Off Date: $0.00

NY State Required Itemizations

Interest Accrued Since Charge-Off: $0.00
Non~lnterest Charges or Fees Since Charge-Off: $().00
Post Charge-Off Credits: $0.00

Balance Due: $ 2222.67

FRS File Nurnber: [Redacted]
Online Pin Number: [Redacted]

 

2 The following facts are drawn from the Coniplaint and are presumed true for purposes of
resolving Defendant’s motion to dismiss E Kassner v. 2nd Ave. Deiicatessen, lnc., 496 F.3d
229, 237 (2d Cir. 2007).

 

Case 1:17-CV-09931-PGG Document 25 Filed 03/28/19 Page 3 of 17

(Ld. 11 31; Ex. A (Nov. l6, 20l7 Letter)).

The text of the November 16, 2017 letter states that “1a1s of the date of this notice
you owe $ 2,222.67.”3 (“l_@ 11 32; Ex. A). The letter “did not provide any information regarding
the rate of interest, the nature of the other charges, how any such charges Would be calculated or
what portion of the balance due, if any, reflect[ed] already accrued interest, late charges or other
charges.” (“lmdm. 11 33)

According to Plaintiff, it is Financial Recovery’s policy and practice to send
collection letters in the form of the November 16, 2017 letter sent to Plaintiff. (Li 11 42). During
the year before Plaintiff filed the Complaint, Financial Recovery has sent such letters to at least
fifty individuals in New Yorl< City. (Li 11 43)

The Complaint was filed on December 20, 2017, as a putative state-wide class
action pursuant to Fed. R. Civ. P. 23. The putative class is “[a]ll New York City consumers who
were sent letters and/or notices from Financial Recovery concerning a debt owned by Cavalry
SPC I, LLC . . . which included the alleged conduct and practices described-herein” within the
preceding year. (L 11 12) Plaintiff claims that Financial Recovery’s debt collection notices
violate FDCPA Sections l692e(2)(A), (5), and (10), and Section l692f by implying that the
amount Plaintiff owes could increase due to interest, late charges, or other charges, When that
amount would not and did not increase (Ld 1111 58-69) These provisions make it unlawful to (l)
make false representations of the character, amount, or legal status of a debt; (2) threaten to take

action the debt collector cannot legally take or does not intend to take; (3) use false

 

3 The record contains no explanation as to why the amount due as of the date of the collection
notice is lower than the amount due as of the charge-off date.

3

 

 

Case 1:17-CV-09931-PGG Document 25 Filed 03/28/19 Page 4 of 17

representations or deceptive means to collect a debt; or (4) use unfair or unconscionable means
to collect a debt. 4

Financial Recovery has moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),
arguing that this action is foreclosed by Tavlor' v. Financial Recoverv Services, lnc., 886 F.3d
212 (2d Cir. 2018). (w Mot. (Dl<t. No. 17)); Def. Br. (Dkt. No. 18)) Plaintiff contends that
'_I`_M “has no bearing on 1her] FDCPA claims.” (Pltf. Opp. Br. (Dl<t. No. 20) at 9)

I)ISCUSSION
I. LEGAL STANDARDS
A. Rule 12(b1161 Standard

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘statc a claim to relief that is plausible on its face.”’ Ashcroft v.
L]b_a_l, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Com. v. Twomblv, 550 U.S. 544, 570 (2007)).
These factual allegations must be “‘sufficient to raise a right to relief above the speculative
level.”’ Rahman v. Fisher, 607 F. Supp. 2d 580, 584 (S.D.N.Y. 2009) (quoting A;Fm§l
Commc’ns, lnc; v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). “In considering a motion
to dismiss . . . , the court is to accept as true all facts alleged in the complaint,” Kassner v. 2nd
Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citing Doughertv v. Town of N.

Hempstead Bd. of Zoning Apneals, 282 F.3d 83, 87 (2d Cir. 2002)), and must “draw all

 

4 l5 U.S.C. § 1692e generally prohibits the use of “any false, deceptive, or misleading
representation or means in connection with the collection of any debt,” including “false{ly]
present[ing] . . . the character, amount, or legal status of any debt,” 15 U.S.C. § 1692e(2)(A);
“threat[ening] to take any action that cannot legally be taken or that is not intended to be taken,”
15 U.S.C. § l692e(5); and “us[ing] . . . any false representation or deceptive means to collect or
attempt to collect any debt or to obtain information concerning a consumer,” 15 U.S.C. §
1692e(10). 15 U.S.C. § 1692f generally prohibits the use of “unfair or unconscionable means to
collect or attempt to collect any debt.” 15 U.S.C. § 1692f.

4

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 5 of 17

reasonable inferences in favor of the plaintiff.” 1(_1_.(0iting Fer'nandez v. Chertoff, 471 F.3d 45,
51 (2d Cir. 2006)).

“When determining the sufficiency of plaintiff[’s1 claim for Rule 12(b)(6)
purposes, consideration is limited to the factual allegations in plaintiff[’s] . . . complaint, . . . to
documents attached to the complaint as an exhibit or incorporated in it by reference, to matters of
which judicial notice may be taken, or to documents either in plaintiff[’s] possession or of which
plaintiff11 had knowledge and relied on in bringing suit.” Brass v. Am. Film Tech., lnc., 987
F.2d 142, 150 (2d Cir. 1993) (citation omitted).

B. Standard for Liabilitv Under the FDCPA
Because “the FDCPA is ‘primarily a consumer protection statute,”’ "A_\LilaL

Riexinger & Assocs., LLC, 817 F.3d 72, 75 (2d Cir. 2016) (quoting Jacobsorr v. Healthcare Fin.

 

Servs. Inc., 516 F.3d 85, 95 (2d Cir. 2008)), courts “rnust construe its terms ‘in liberal fashion

 

1to achieve] the underlying Congressional purpose.”’ I_d. (quoting Vincent v. The Monev Store,
736 F.3d 88, 98 (2d Cir. 2013)). The stated statutory purpose of the FDCPA is “to eliminate
abusive debt collection practices by debt collectors, to insure that those debt collectors who
refrain from using abusive debt collection practices are not competitively disadvantaged, and to
promote consistent State action to protect consumers against debt collection abuses.” 15 U.S.C.
§ 1692(e).

“‘In evaluating potential violations of the FDCPA, the court must use an objective
standard based on whether the “least sophisticated consumer” would be deceived by the

collection practice.”’5 Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 252 (S.D.N.Y.

 

5 “Where, as here, an FDCPA claim is based solely on the language of a letter to a consumer, the
action may properly be disposed of at the pleadings stage.” Dick v. Enhanced Recoverv Co., "
L_l£, No. 15 Civ, 2631 (RRM) (SMG), 2016 WL 5678556, at *3 (E.D.N.Y. Sept. 28, 2016)
(citing Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360, 366 (2d Cir. 2005); l\/liller v.
Wolpoff & Abramson, LLP, 321 F.3d 292, 296, 311 (2d Cir. 2003); Avila v. Reixinger &

5

 

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 6 of 17

2011) (quoting Mguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 236 (2d Cir. 1998)). “The
purpose of the least~sophisticated-consumer standard . . . is to ensure that the statute protects the
gullible as well as the shrewd,” lacobson v. Healthcare Fin. Servs., lnc., 516 F.3d 85, 90 (2d Cir.
2008) (citing Clomon v. Jacltson, 988 F.2d 1314, 1318 (2d Cir. 1993)), and when applying the
test, courts consider °“how the least sophisticated consumer - one not having the astuteness of a
Philadelphia lawyer or even the sophistication of the average, everyday, common consumer _
would understand the collection notice.”’ Tavlor v. Fin. Recovery Servs., Inc., 886 F.3d 212,
214 (2d Cir. 2018) (quoting Avila v. Riexinger & Associates, LLC, 817 F.3d 72, 75 (2d Cir.
2016)).

In determining whether debt collectors have violated the “least sophisticated
consumer” standard, however, courts are not to apply “unreasonable constructions of their
communications.” Jacobson, 516 F.3d at 90 (quoting Q_IM, 988 F.2d at 1320). Moreover,' the
statute “does not aid plaintiffs whose claims are based on ‘bizarre or idiosyncratic interpretations
of collection notices.”’ Ld. (quOting QM, 988 F.2d at 1320). “‘[E]ven the least sophisticated
consumer can be presumed to possess a rudimentary amount of information about the world and
a willingness to read a collection notice with some care.”’ Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010) (quoting er_e@, 412 F.3d at 363) (internal quotation marks

omitted).

 

Assocs. LLC, No. 13 Civ. 4249 (RJD), 2015 WL 1731542, at *3 (E.D.N.Y. Apr. 14, 2015))', _s_e§
also Beauchamp v. Fin. Recoverv Servs., lnc., No. 10 Civ. 4864 (SAS), 2011 WL 891320, at *2
n. 18 (S.D.N.Y. Mar. 14, 2011) (“[T]he trend in the Second Circuit is to treat [the least-
sophisticated-consumer standard] as a matter of law that can be resolved on a motion to dismiss.”
(citing Christian Stueben,. Judge or Jurv? Determining Deception or l\/Iisrepresentation Under
the Fair Debt Collection Practices Act, 78 Fordham L. Rev. 3107, 3133 n.236, 3135-37 (2010)
(collecting cases)); Moul<engeschaie v. Eltrnan, Eltman & Cooper. P.C., No. 14 Civ. 7539
(MKB), 2016 WL '1274541, at *4 (E.D.N.Y. l\/iar. 31, 2016) (same); Ghulyani v. Stephens &
Michaels Assocs. lnc., No. 15 Civ. 5191 (SAS), 2015 WL 6503849, at *2 n.17 (S,D.N.Y. Oct.
26, 2015) (same).

 

 

 

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 7 of 17

Under this standard, “‘a collection notice can be misleading if it is open to more
than one reasonable interpretation, at least one of which is inaccurate.”’ M, 886 F.3d at 214
(quoting Mi_la, 817 F.3d at 75)', g also Reutlinger v. Fin. Recoverv Servs., No. 15 Civ. 2942
(LDW), 2016 U.S. Dist. LEXIS 73257, at *4 (E.D.N,Y. May 31, 2016) (“A debt collection
notice is violative ‘if it fails to convey the validation information clearly and effectively and
thereby makes the least sophisticated consumer uncertain as to her rights.”’6 (quoting Savino v.
Computer Credit, Inc., 164 F.3d 81, 85 (2d Cir. 1998)),

II. ANALYSIS

Defendant Financial Recovery contends that Plaintiff’ s claims fail as a matter of
law because Financial Recovery’s letter would not make even the least sophisticated consumer
believe that her debt was subject to increase. (Def. Br‘. (Dkt. No. 18) at 9-10) Citing Tayior v.
Financial Recovery Services_ lnc., 886 F.3d 212 (2d Cir. 2018), Defendant contends that “if the
balance [of a debt] is static, there is no need to advise that fees and interest are not accruing.”
(I_d. at 12).

Plaintiff argues that Defendant’s reliance on w is misguided, because °‘the
procedural posture of _T_am was different, the facts of hylo_r are different, 1and1 the arguments
by the l`aylo_r plaintiffs are different.” (Pltf. Opp. Br. (Dkt. No. 20) at 5) Plaintiff contends that
the instant case is controlled by lslam v. American Recoverv Service, lnc., No. 17 Civ. 4228
(BMC), 2017 WL 4990570 (E.D.N.Y. Oct. 31, 2017), a decision that predates _"l;ayM. (Pltf.

Opp. Br. (Dkt. No. 20) at 5, 8)

 

6 The term “validation information” refers to the information that a debt collector must initially
provide to a consumer in attempting to collect a debt. @ 15 U.S.C. § 1692g. Pursuant to
Section 1692g, debt collectors are required to provide consumers with written notice of, w
Lia, “the amount of the debt.” §

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 8 of 17

A. Avl'la and its Progeny

Because lslam and Taylor rest on interpretations of the Second Circuit’s decision

in Avila v. Riexinger & Associates, LLC, 817 F.3d 72 (2d Cir. 2016), it is useful to begin the

 

discussion of case law precedent with Av_ila.

In Amv_ila, the Second Circuit considered collection letters that stated a current
balance owed, but which “did not disclose that the balance might increase due to interest and
fees.” One of the plaintiffs in §y_ila alleged that the interest on her debt “was accruing at a rate
equivalent to 500% per year.” Mimla, 817 F.3d at 74. Plaintiffs argued that the collection letters
were “misleading” within the meaning of 15 U.S.C.§ 1692e because they led recipients to
believe that their current balances were “static” and that “their payment of that amount would
satisfy [the debt] irrespective of when 1the payment] was remitted.” L& (internal quotation marks
and citation omitted). Posing the question presented as “whether the sending of a collection
notice that states a consumer’s ‘current balance,’ but does not disclose that the balance may
increase due to interest and fees, is a ‘false, misleading, or deceptive’ practice prohibited by
Section l962e,” the Second Circuit answered in the affirmative, and held that plaintiffs
adequately stated a claim for relief. Ld. at 75-76. The court reasoned that “the statement of an
amount due, without notice that the amount is already increasing due to accruing interest or other
charges, can mislead the least sophisticated consumer into believing that payment of the amount
stated will clear her account.” The court’s holding was thus intended to “protect[] consumers
such as plaintiffs who may hold the reasonable but mistaken belief that timely payment will
satisfy their debts.” _l_tL at 76.

M addressed circumstances in which a consumer’s debt was dynamic:

plaintiffs alleged that interest was accruing on their debts, and defendant had not disclosed that

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 9 ot 17

fact. Avila does not address collection letters where the consumers’ debt is static - i_.‘e:, where
the debt will not increase due to interest or other charges
in lslam v. American Recoverv Service, lnc., 2017 WL 4990570, the case upon
which Plaintiff primarily relies, “[t]he complaint . . . s[ought1 to extend Avila to cases where
post-default charges are not accruing, but where the collection letter, by referencing the amount
due ‘as of the date of this letter,’ arguably implies that they are.” lslam, 2017 WL 4990570, at
*1. The plaintiff in lslam had received a collection letter stating that
“1a1s of the date above, you owe 814413.78.” The letter then set forth a table
identifying Bank of America as the “original creditor”; the “total amount of the
debt due as-of charge-off’ as $14,413.78‘, the “total amount of interest accrued
since charge off’ as $0; and the “total amount of non-interest charges or fees
accrued since charge-off” as $0. After this table, the letter again advised that
“1t1he balance owed above reflects the total balance due as of the date of this
letterl The itemization reflects the post charge-off activity we received from Bank
of America.”
l_d_. (emphases in lslam) (parenthetical omitted). Because “Bank of America has a policy of not
accruing interest or fees once it charged off a bad debt, . . . no interest or expenses accrued after
August 4, 2016, the date on which the account was put out for collection to 1defendant American
Recovery Service].” lpg
The lslam court concluded that “although [Aviia1 is factually distinguishable its
analytical framework dictates the result here”: “[i]f a collection letter is ambiguous as to interest,
Avila holds, then it violates § 1692e.” § at *2. The lslam court went on to criticize Avila,
lamenting that the decision “compels the conclusion that any ambiguity as to post~dated accruals
in a collection notice gives rise to a claim under the general prohibition of § 1692e 4 even if the
ambiguity does no harm or even inures to the benefit of the debtor.” id
The lslam court’s interpretation of Avila in the context of static debt was not

universally adopted lndeed, other courts in this Circuit rejected arguments ~ post-Avila 4 that a

failure to disclose whether interest or other charges might increase a consumer’s debt violated
9

 

 

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 10 ot 17

the FDCPA, where there was no evidence that the consumer’s debt had actually increased or
would increase §§§ Dick v. Enhanced Recoverv Co.1 LLC, No. 15 Civ. 2631 (RRM) (SMG),
2016 WL 5678556, at *3, *5 (E.D.N.Y. Sept. 28, 2016) (plaintiff argued that the statement
“Non~interest Charges and Fees: $0.00” could “lead the least sophisticated consumer ‘to believe
that . . . he may be liable to such a fee in the futur'e”’; court found that “[t1he key distinction
1with _A_\;i_l_a] is that Dick does not allege that ‘non-interest charges and fees’ were actually
accruing . . . or that they were going to accrue. . . . The Second Circuit’s holding in 1A_v_ila] ~ that
it is misleading for a debt collector to list the amount owed without disclosing the fact that said
amount is increasing ~ does not support Dick’s argument that it is misleading to list the amount
owed without affirmatively noting that the amount is n_ot increasing.” (emphasis in original));

Cruz v. Credit Control Servs., lnc., No. 2:17 Civ. 1994 (ADS) (GRB), 2017 WL 5195225, at *6

 

(E.D.N.Y. Nov. 8, 2017) ("Awyril_a “is inapplicable to the case at bar because . . . the Plaintiff failed
to allege, as a matter of law, that Cruz’s debt was accruing interest. . . . Given that the Court
finds as a matter of law that there was no interest accruing at the time . . . there is certainly no
requirement under the FDCPA for a superfluous disclosure that . . . Piaintiff’s debt will not
change in the future” (internal citations omitted)); Feldheim v. Fin. Recoverv Servs.1 lnc., 257 F.
Supp. 3d 361, 371 (S.D.N.Y. 2017) (“The Court disagrees with Plaintiff’s characterization that
the statement in the notice that ‘ [a]s of the day of this notice you owe$4[,]414.61 deceptively
and falsely implies that if . . . Plaintiff doesn’t pay the amount demanded in full or accept one of
the settlement offers then the amount to pay will be greater in the future. . . . Simply put, the
language of the notice does not ‘impl[y]’ or ‘purport’ ~ deceptively or otherwise 4 that the
balance Plaintiff owed would increase over time.” (internal citations omitted)); W a_isp_ Altieri v.
Overton, Russel, Doer'r; & Donavan, LLP, No. 17 Civ. 303 (TJM), 2017 WL 6543819, at *2
(N.D.N.Y. Dec. 20, 2017) (“contrary to the situation addressed in lM, the Overton Letter’s

10

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 11 ot 17

statement of the Amount Due is not false and would not mislead the least sophisticated consumer
from the belief that, at the time, payment of the Amount Due would clear her account,” where
“Plaintiff does not allege that interest or other charges were in fact accruing on the . . . debt at the
time the Overton Letter was sent or beyond, and the Amended Cornpiaint does not assert a basis

for the accrual of interest or fees”).

B. Taylor
ln Tavlor v. Financial Recoverv Services, Inc., 886 F.3d 212, 213 (2d Cir. 2018),

the Second Circuit addressed “whether it is misleading within the meaning of Section 1692e for
a debt collection letter to state the amount of a debt without disclosing that the debt, which once
accrued interest or fees, no longer does so.” The 'l`_ay@ plaintiffs - like Plaintiff De La Cruz -
had defaulted on debt owed to their bank. The bank referred the debts to Financial Recovery for
collection, and instructed Financial Recovery not to accrue interest or fees on the debts, Iayh);,
886 F.3d at 213. Financial Recovery sent collection letters to consumers reflecting a “balance
due.” These collection letters did not address whether those balances were accruing interest or
fees. ldw.m Plaintiffs contended that the notices were misleading, “because the least sophisticated
consumer could have interpreted them to mean either that interest and fees on the debts in
question were accruing or that they were not accruing in effect, 1plaintiffs argued] that a debt
collector commits a pg § violation of Section 1692e whenever it fails to disclose whether
interest or fees are accruing on a debt.” Ld at 214.

The Second Circuit rejected plaintiffs’ argumentl Addressing Ma, the court
stated that in that case “we found a collection notice to be misleading because ‘1a] reasonable
consumer could read the notice and be misled into believing that she could pay her debt in full by

paying the amount listed on the notice,’ whereas, in reality, such a payment would not settle the

11

 

 

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 12 ot 17

debt.” ld_. (quoting Av_ila, 817 F.3d at 76). While the collection letters sent to the 1ale

plaintiffs
could likewise have been read to mean that prompt payment of the amounts stated
would satisfy the debts in question[,} [t]he difference is that, while that message
was prejudicially misleading on the facts of A_\M, on the facts of this case it was
accurate: prompt payment of the amounts stated in 1the plaintiffs’] notices M
have satisfied their debts

ii (emphasis in original).

The IM court acknowledged that “being informed that their debts were not
accruing interest or fees could have been advantageous to 1plaintiffs1, as it would have alerted
them to the fact that they could delay repayment without their debts increasing.” LCL
Conceivably, plaintiffs - if they mistakenly believed that their debts would increase because of
interest or other charges or fees - might repay their debt sooner than Would otherwise have been
the case, and might choose to allocate funds towards paying off this static debt, when they might
have been better off using the money to pay other expenses But the Second Circuit concluded
that “1t1his supposed harm falls short of the obvious danger facing consumers in Av_ila,” and
observed that “[i]t is hard to see how or where the FDCPA imposes a duty on debt collectors to
encourage consumers to delay repayment of their debts.” Ld Accordingly, the court held “that a

collection notice that fails to disclose that interest and fees are not currently accruing on a debt is

not misleading within the meaning of Section 1692e.” ld"; at 215.

C. Application` of Taglor

Here, the Complaint does not allege that the debt Plaintiff incurred with Citibank
was accruing interest or other charges To the contrary, the Complaint avers that “lt]he total
balance alleged to be due on the CITIBANK obligation did not increase since the CITlBANK

obligation was charged{] of .” (Cmplt. (Dkt. No. 4) 11 34; see M § 11 41 (“By presenting the

 

balance due as a dynamic balance when in fact it was static, Defendant violated the FDCPA.”

12

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 13 ot 17

(emphasis added))) Because Plaintiff does not allege that interest or other charges were accruing
on her account, rfilm forecloses Plaintiff’s claim.

Plaintiff seeks to distinguish lallor on a number of grounds, however. For
example, Plaintiff points out that Iaylc_)_r; was decided on summary judgment, and that the _'l`a_yl_or
court emphasized that “[d]uring discovery, 1Financial Recovery had] produced unrebutted
evidence that neither [of the plaintiffs’] debt had accrued interest or fees during the times those
debts were placed with the company.” laying 886 F.3d at 213. Plaintiff argues that Financial
Recovery “has not produced evidence that Plaintiff’s ‘1 1 debt had [not] accrued interest or fees
during the time that those debts were placed with’ [Financial Recovery],” and that accordingly,
Defendant’s motion to dismiss should be denied. (Pltf. Opp. Br. (Dkt. No. 20) at 11) Plaintiff
further argues that her “claims are _r_i_t_)t ‘[ 1 that [Financial Recovery’s] letter violates the
FDCPA because it contains the word ‘interest,”’ but instead that Financial Recovery “violated
the FDCPA because its debt collection letter misleads the least sophisticated consumer into
thinking that the ‘Balance Due’ was static when, in reality, it may have been dynamic.” (Pltf.
Sur-Reply (Dkt. No. 24) at 1-2 (internal citations omitted) (emphasis in original))

On a motion to dismiss, however, the Court presumes that the facts alleged in the
Complaint are true. _S_i_e§ KLSnel, 496 F.3d at 237. l~lere, the Complaint alleges that Plaintiff’ s
debt was static, and was not dynamic. (Cmplt. (Dkt. No. 4) 1111 34; 41, 67) ln her effort to avoid
the effect of Byh)£ and defeat Defendant’s motion to dismiss, Plaintiff cannot assert facts that
contradict those pled in the Complaint.

Plaintiff also points out that the collection letters in T_aM “did not contain either
the[] ‘Interest Accrued Since Charge-Off: $0.00’ or ‘Non-lnterest Charges or Fees Since
Charge~Off: $0.00’ language” present in the collection letters at issue here. (§e_e_Pltf. Opp. Br.
(Dkt. No. 20) at 11 (emphasis removed); Wolfl)eci., Ex. A (collection letters) (Dkt. No. 21))

13

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 14 ot 17

Plaintiff contends the “least sophisticated consumer” would understand this language to mean
that “the balance set forth in 1Financial Recovery’s collection] letter is s_t_a_t_ig. However, then she
would read the[] ‘As of the date of this notice you owe . . .’ language, and think that the balance
stated in the [Financial Recovery] letter was actually dynamic.” (Pltf. Opp. Br. (Dkt. No. 20) at
11»12 (emphasis in original); gee gm_o Plft. Sur-Reply (Dkt. No. 24) at 2).

As an initial matter, the theory that Plaintiff now posits - that Defendant’s
collection letter is misleading because some language in the letter implies that the consumer debt
is static, while other language implies that the debt is dynamic m is not pled in the Complaint. To
the contrary, the Complaint repeatedly alleges that Defendant’s collection letter violates the
FDCPA because it “present{s] the balance due as a dynamic balance when in fact it was static.”
(Crnplt. (Dkt. No. 4)11 41‘, § gl§p, elgin § 11 67 (“Dcfendants’ implication that the amount due
could increase due to additional interest or other charges when in fact the amount due would not
and did not increase violated various provisions of the FDCPA.”)) ln sum, the Complaint does
not plead the theory of misrepresentation that Plaintiff now argues

l\/loreover, the same argument that Plaintiff makes now (§ge Pltf. Sur-Reply (Dkt.
No. 24) at 2) was rejected in :I`_aM. The IM plaintiffs argued that the “the least
sophisticated consumer could have interpreted [Financial Recovery’s collection lettersl to mean
either that interest and fees on the debts in question were accruing or that they were not
accr'uing.” Byl_or, 886 F.3d at 214. The Second Circuit found no FDCPA violation, however,
even though it acknowledged that the “[ajs of the date of this notice you owe . . .” language in
Financial Recovery’s collection letter might lead a debtor to “mistakenly believ[e] that interest or
fees are accruing on a debt.” hylg, 886 F.3d at 214. The court concluded that any such
confusion was not misleading within the meaning of Section 1692e where no interest or fees
were in fact accruing, because of the limited nature of the harm that could result from such

14

 

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 15 ot 17

confusion. li at 214-15. ln sum, even accepting arguendo Plaintiff’s current contention that
Financial Recovery’s collection letter misleads because some language indicates that the debt is
static and other language indicates that the debt is dynamic, Plaintiff has not demonstrated that .
any such consumer confusion is actionable under Section 1692e of the FDCPA.

Finally, Plaintiff argues that T_aylgr is distinguishable because she has brought a
claim under Section 1692f of the FCPA, and no such claim was at issue in IM. (.lan. 23,
2018 Pltf. Ltr. (Dkt. No. 10) at 2) Section 1692f is “‘a catchall provision prohibiting the use of
any ‘unfair or unconscionable means to collector attempt to collect any debt.”’ l\/laleh v. United

Collection Bureau lnc., 287 F. Supp. 3d 265, 273 (E.D.N.Y. Jan. 26, 2018) (quoting Rogers v.

 

Capital One Services, LLC, 447 Fed. Appx. 246, 249 (2d Cir. 2011)). rl`his provision includes a
non~exclusive list of conduct that constitutes a violation of Section 1692f, none of which

Plaintiff alleges took place here.7 Plaintiff instead alleges that Defendant violated Section 1692f

 

7 The misconduct listed in Section 1692f includes:

(l) The collection of any amount (including any interest, fee, charge, or expense incidental to
the principal obligation) unless such amount is expressly authorized by the agreement
creating the debt or permitted by law.

(2) The acceptance by a debt collector from any person of a check or other payment
instrument postdated by more than five days unless such person is notified in writing of the
debt collector's intent to deposit such check or instrument not more than ten nor less than
three business days prior to such deposit.

(3) 'l`he solicitation by a debt collector of any postdated check or other postdated payment
instrument for the purpose of threatening or instituting criminal prosecution

(4) Depositing or threatening to deposit any postdated check or other postdated payment
instrument prior to the date on such check or instrument

(5) Causing charges to be made to any person for communications by concealment of the true
purpose of the communication Such charges include, but are not limited to, collect
telephone calls and telegram fees

(6) Tal<ing or threatening to take any nonjudicial action to effect dispossession or

disablement of property if - (A) there is no present right to possession of the property

claimed as collateral through an enforceable security interest; (B) there is no present
15

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 16 ot 17

“by representing that the amount due could increase due to additional interest or other charges
when in fact the amount due would not and did not increase.” (Cmplt. (Dkt. No. 4) 11 69) In
other Words, Plaintiff claims that Defendant’s collection letter violates Section 1692f for the
same reason that Defendant’s letter violates Section 1692e. But if Defendant’s collection letter
is not “misleading” Within the meaning of Section l692e, it is not “unfair” or “unconscionable”
within the meaning of Section 1692f g Foti v. NCO Fin. Svs., Inc., 424 F. Supp. 2d 643, 667
(S.D.N.Y. 2006) (“Plaintiff does not allege any improper acts listed within Section 1692f This
alone, of course, is not fatal as § 1692f may provide a cause of action for conduct that is not
specifically listed in that section or any other provision of FDCPA. However, Plaintiffs’
Complaint is deficient in that it does not identify any misconduct beyond that which Plaintiffs
assert violate other provisions of the FDCPA.” (citing Tsenses v. Trans-Cont’l Credit and
Collection Corp., 892 F. Supp. 461, 466 (E.D.N.Y. 1995)); ge also Lautman v. 2800 Covle St.
Owners Corp., No. 14 Civ. 1868 (ARR) (VVP), 2014 WL 4843947, at * 12 (E.D.N.Y. Sept. 26,
2014) (“To the extent that plaintiffs claims under § 1692f rely on the same alleged litigation
misconduct raised under § 1692e, those claims must be dismissed for the reasons stated above.”);

Fondacaro v. Solomon & Solomoni P.C., No. 17 Civ. 1053 (BKS) (DJS), 2018 WL 4054075, at

*5 (N.D.N.Y. Aug. 24, 2018) (“To the extent that Plaintiff relies ffor his § 1692f claim] on the

 

intention to take possession of the property; or (C) the property is exempt by law from such
dispossession or disablementl

(7) Communicating with a consumer regarding a debt by post card.

(8) Using any language or symbol, other than the debt collector’s address, on any envelope
when communicating with a consumer by use of the mails or by telegram, except that a debt
collector may use his business name if such name does not indicate that he is in the debt

collection business
15 U.S.C. § 1692f
16

 

Case 1:17-cV-09931-PGG Document 25 Filed 03/28/19 Page 17 ot 17

same arguments advanced in support of his § 1692e claim, these arguments fail for the reasons
discussed above.” (citations omitted)).

Because Plaintiff alleges in the Complaint that her debt is static, Defendant’s
failure to state in its collection letter that the amount of the debt would not increase as the result
of interest or other charges is not misleading, unfair, or unconscionable within the meaning of
the FDCPA.

CONCLUSION

Defendant Financial Recovery’s motion to dismiss pursuant to Fed. R. Civ. P.
l2(b)(6) is granted The Clerk of the Court is directed to terminate the motion (Dkt. No. 17) and
to close this case.

Dated: New York, New York
l\/larch 28, 2019 SO ORDERED.

 

wis fraud
Paul G. Gardephe
United States District Judge

 

17

 

